                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

KEVIN D. MCGEE,
                                                     )
                Petitioner,                          )
                                                     )
        v.                                           )            No. 4:20-CV-345 SRC
                                                     )
JULIE INMAN,                                         )
                                                     )
                Respondent.                          )


                                  MEMORANDUM AND ORDER

        This matter is before the Court upon review of petitioner Kevin D. McGee’s petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. For the reasons explained below, the Court

will dismiss the petition without prejudice for failure to exhaust his state court remedies.

                                              Background

        The following information is drawn from the instant petition, and from independent review

of petitioner’s state court proceedings on Missouri Case.net 1, the State of Missouri’s online

docketing system, as well as petitioner’s prior habeas petitions filed in this Court. 2


1
 The record on Missouri.Case.Net reveals that petitioner filed three state habeas corpus proceedings in the
past three years, pursuant to Rule 91 of the Supreme Court Rules. These three actions were consolidated
into the same action, McGee v. Stringer, No. 17SF-CC00088 (24th Judicial Circuit, St. Francois County
Court). Petitioner’s application for habeas corpus was denied on December 15, 2017. There is no indication
that petitioner filed an appeal of the denial of his habeas action.
2
 Petitioner has filed thirteen (13) prior habeas corpus petitions seeking release from his civil confinement
in this Court. See McGee v. Reeves, 4:97-CV-1703 FRB (E.D.Mo); McGee v. State of Missouri, 4:97-CV-
1935 FRB (E.D.Mo); McGee v. Limbaugh, 4:97-CV-2299 TIA (E.D.Mo); McGee v. Limbaugh, 4:97-2384
CAS (E.D.Mo); McGee v. Menditto, 4:04-CV-139 CAS (E.D.Mo); McGee v. Menditto, 4:05-CV-528 FRB
(E.D.Mo); McGee v. Ring, 4:09-CV-821 CAS (E.D.Mo); McGee v. Schmitt, 4:16-CV-1093 CEJ (E.D.Mo);
McGee v. Stringer, 4:17-CV-258 ACL (E.D.Mo); McGee v. Schmitt, 4:17-CV-2366 NCC (E.D.Mo);
McGee v. Hacker, 4:19-CV-1205 HEA (E.D.Mo); McGee v. Schmidtt, 4:19-CV-3214 SRC (E.D.Mo).

Petitioner has additionally filed eight (8) cases pursuant to 42 U.S.C. § 1983 in this Court. See McGee v.
Stringer, 4:19-CV-1109 DDN (E.D.Mo); McGee v. Schmitt, 4:19-CV-2477 CDP (E.D.Mo); McGee v.
        Petitioner, who is currently confined at the Southeast Missouri Mental Health Center in

Farmington, Missouri, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner

alleges that in 1988, he plead guilty by mental disease or defect (“NGRI”) to third degree

misdemeanor assault and flourishing a deadly weapon in the Circuit Court of Cape Girardeau

County, Missouri. The state accepted petitioner’s plea and, pursuant to Missouri Revised Statute

§ 552.030, the Missouri State Court ordered petitioner committed to the custody of the Director of

the Missouri Department of Mental Health on June 8, 1988. Petitioner did not appeal the judgment.

        As grounds for relief, petitioner asserts that the state court exceeded its authority and

violated his due process rights when it accepted his NGRI plea and committed him to the

Department of Mental Health after finding he lacked competence to proceed. 3

        In the instant petition, petitioner asks this Court to order his release.

                                                Discussion

        Petitioner’s grounds for relief in the instant petition relate to his original NGRI plea on

June 8, 1988. He does not appear to be seeking either conditional or unconditional relief pursuant

to his available remedies. Nonetheless, in an abundance of caution, the Court will analyze

petitioner’s requests for relief under both avenues.




Limbaugh, 1:97-CV-128 CAS (E.D.Mo); McGee v. State of Missouri, 1:97-CV-144 CAS (E.D.Mo); McGee
v. Limbaugh, 1:97-CV-167 CAS (E.D.Mo); McGee v. Limbaugh, 1:97-CV-181 ERW (E.D.Mo); McGee v.
Stringer, 4:17-CV-259 RWS (E.D.Mo); McGee v. Schmitt, 4:17-CV-1490 RLW (E.D.Mo).
3
  Petitioner argues that Mo.Rev.Stat § 552.020.8 provides justification for his argument. This section states:
“At a hearing on the issue pursuant to subsection 7 of this section, the accused is presumed to have the
mental fitness to proceed. The burden of proving that the accused does not have the mental fitness to
proceed is by a preponderance of the evidence and the burden of going forward with the evidence is on the
party raising the issue.”
                                                      2
    A. Petitioner’s Request for Relief as to His Original Judgment is Time-Barred

          Both 28 U.S.C. § 2243 and Rule 4 of the Rules Governing § 2254 Cases in the United

States District Courts provide that a district court may summarily dismiss a petition for writ of

habeas corpus if it plainly appears that the petitioner is not entitled to relief. A review of the instant

petition indicates that it is time barred under 28 U.S.C. § 2244(d)(1) and is subject to summary

dismissal.

          Petitioner states that he entered his NGRI plea on June 8, 1988 but did not appeal his NGRI

plea. Thus, only § 2244(d)(1)(A) is applicable to petitioner, and his one-year limitation period

began to run on the date upon which his judgment became final by the conclusion of direct review

or the expiration of the time for seeking such review. Because petitioner did not appeal his NGRI

plea, his one-year limitation period began to run--at the latest--ten days from June 8, 1988, the date

on which petitioner’s judgment was entered. Cf. Smith v. Bowersox, 159 F.3d 345 (8th Cir. 1998);

Mo. Sup. Ct. R. 30.01(d). Because the judgment petitioner wishes to attack became final before

the establishment of the one-year limitation period, he is entitled to a one-year grace period ending

on April 24, 1997. See Ford v. Bowersox, 178 F.3d 522, 523 (8th Cir. 1999). The instant petition

was received by this Court more than twenty-two years after the running of the one-year limitation

period.

    B. Petitioner’s Request for Conditional or Unconditional Relief

          To the extent petitioner is seeking either conditional or unconditional relief, his request is

subject to dismissal due to his failure to exhaust his available state remedies. Title 28 U.S.C. §

2254(b)(1)(A) prohibits a grant of habeas relief on behalf of a person in state custody unless that

person has “exhausted the remedies available in the courts of the State.” The exhaustion


                                                    3
requirement applies with equal force when a habeas petitioner seeks to challenge state custody

pursuant to a civil commitment. See Beaulieu v. Minnesota, 583 F.3d 570, 575 (8th Cir. 2009).

        “To satisfy the exhaustion requirement, a person confined in a Missouri State Hospital must

apply for release under section 552.040 before filing a petition for a writ of habeas corpus,” and if

that application is denied, the confined person must appeal to the Missouri Court of Appeals.

Kolocotronis v. Holcomb, 925 F.2d 278, 279 (8th Cir.1991) (internal citation omitted). Here,

petitioner does not allege, nor does independent inquiry reveal, that he applied for release, much

less that he appealed the denial of such an application to the Missouri Court of Appeals. The Court

therefore concludes that petitioner has failed to exhaust his state court remedies, and that the instant

petition should therefore be dismissed.

    C. Certificate of Appealability Will be Denied

        The Court has considered whether to issue a certificate of appealability. To do so, the Court

must find a substantial showing of the denial of a federal constitutional right. See Tiedeman v.

Benson, 122 F.3d 518, 522 (8th Cir.1997). A substantial showing is a showing that issues are

debatable among reasonable jurists, a Court could resolve the issues differently, or the issues

deserve further proceedings. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v.

Delo, 16 F.3d 878, 882–83 (8th Cir. 1994)). Petitioner has made no such showing here, and the

Court will therefore not issue a certificate of appealability.

        Accordingly,

        IT IS HEREBY ORDERED that petitioner’s application for writ of habeas corpus [Doc.

#1] is DENIED AND DISMISSED without prejudice. A separate order of dismissal will be

entered herewith.


                                                   4
IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

Dated this 10th day of March, 2020.



                                      STEPHEN R. CLARK
                                      UNITED STATES DISTRICT JUDGE




                                      5
